DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 8 and 14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/28/2021.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/20/2019 is being considered by the examiner. However, a legible copy of each cited foreign patent document has not been provided. It has been placed in the application file, but the information referred to therein has not been considered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “a motor” of claims 7 and 13 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure 

Claim Objections
Claim 1 is objected to because of the following informalities: “the tape assembly case” in lines 5-6 and “hand crank” in line 8 should be corrected as --the [[tape assembly]] case-- and --a hand crank-- respectively.  Appropriate correction is required.
Claim 2 is objected to because of the following informalities:  “centering slides” in line 1 should be corrected as --the plurality of centering slides--.  Appropriate correction is required.
Claim 4 is objected to because of the following informalities:  “centering slides” in lien 1 should be corrected as --the centering slides--.  Appropriate correction is required.
Claim 9 is objected to because of the following informalities:  “right plate” in line 5, “the tape assembly case” in line 5, and “hand crank” in line 8 should be corrected as --a right plate--, --the [[tape assembly]] case--, and --a hand crank-- respectively.  Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  “centering slides” in line 1 should be corrected as --the plurality of centering slides--.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a member … configured to be coupled to a power means or a hand crank” in claims 1 and 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

A review of the specification, para[0061] shows that a member is a hex member to engage automatic power means or crank, and as seen in figures 15,16. Therefore, for examination purposes, the term, “a member” has been interpreted to be a hex member or equivalents thereof, as best understood from the originally filed specification and drawings.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 9-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1:
Claim 1 recites “the housing” in line 2. There is insufficient antecedent basis for this limitation in the claim. It is noted that claim 1 recites “a case” in line 1. The scope of claim is indefinite because it is not clear how “the housing” and “a case” are different case--.
Claim 1 recites “the plurality of tracks slidingly adjustable relative to the plurality of tracks” in lines 10-11. However, the scope of the claim is indefinite because it is not clear how “the plurality of tracks” is slidingly adjustable relative to “the plurality of tracks” itself. For examination purposes, “the plurality of tracks slidingly adjustable relative to the plurality of tracks” in lines 10-11 is interpreted as “the plurality of tracks slidingly adjustable relative to the plurality of [[tracks]]centering slides”.
Claim 3:
Claim 3 recites “the device comprising at least four tracks and at least four centering slides” in lines 1-2. It is noted that claim 1 recites “a plurality of tracks” and “a plurality of centering slides” in lines 9 and 10 respectively. The scope of the claim is indefinite because it is not clear whether “at least four tracks” of claim 3 and “at least four centering slides” of claim 3 are parts of “a plurality of tracks” and “a plurality of centering slides” respectively or if they are separate and distinct from each other. For examination purposes, “the device comprising at least four tracks and at least four centering slides” in lines 1-2 is interpreted as --[[the device]]the plurality of tracks comprising at least four tracks and the plurality of centering slides comprising at least four centering slides--.
Claim 9:
Claim 9 recites “the housing” in line 2. There is insufficient antecedent basis for this limitation in the claim. It is noted that claim 1 recites “a case” in line 1. The scope of claim is indefinite because it is not clear how “the housing” and “a case” are different from each other. For examination purposes, “the housing” in line 2 is interpreted as --the [[housing]]case
Claim 9 recites “the plurality of tracks slidingly adjustable relative to the plurality of tracks” in lines 9-10. However, the scope of the claim is indefinite because it is not clear how “the plurality of tracks” is slidingly adjustable relative to “the plurality of tracks” itself. For examination purposes, “the plurality of tracks slidingly adjustable relative to the plurality of tracks” in lines 9-10 is interpreted as “the plurality of tracks slidingly adjustable relative to the plurality of [[tracks]]centering slides”.
Claims 2, 4-7, 10-13 are rejected as being dependent upon a rejected base claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 5-6, 9, 11-12 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Ryals (US 2016/0096705 A1).
Regarding claim 1, Ryals (‘705) discloses a device (fig9) for automating operation of a fish tape assembly (abstract, “a side reel adapter for a fish tape reel”) having a case (abstract; 
a left plate 610 (para[0049]); 
a right plate 910 (para[0049]), the left and right plates 610,910 attachable to each other with the case (para[0049]) placed there between on opposite sides of the case (para[0049], “the two attachment plates 610 and 910 are attached to the sides of a fish tape reel”), at least one of the left and right plates 610,910 comprising a member 620 (para[0049]; As set above under 35 U.S.C. 112(f), a member is interpreted to be a hex member or equivalents thereof to engage automatic power means or crank. In this case, the member 620 of Ryals is a “central bit” to engage “a drill”, an automatic power means. Therefore, the member 620 of Ryals is an equivalent of “a hex member”) fixed thereto configured to be coupled to a power means (para[0049], “a drill”); 
a plurality of tracks (para[0049], “a plurality of holes”) attached to at least one of the left and right plates 610,910 (para[0049]); and
a plurality of centering slides (para[0049], “screws”), the plurality of tracks slidingly adjustable (along the “screws”, the plurality of centering slides) relative to the plurality of centering slides for affixing the device to the fish tape assembly (para[0049]). 
Regarding claim 2
Regarding claim 5¸ Ryals discloses the device of claim 1, wherein the left and right plates 610,910 fix the device to the case of the fish tape assembly (para[0049]).
Regarding claim 6, Ryals discloses the device of claim 5, wherein rotating the device with the member 620 causes the case of the fish tape assembly to rotate relative to the handle of the fish tape assembly (para[0049], abstract).
Regarding claim 9¸ Ryals (‘705) discloses a device (fig9) for automating operation of a fish tape assembly (abstract, “a side reel adapter for a fish tape reel”) having a case (abstract; “to be spun”) movable relative to a handle 639 (fig6; it is noted that the fish tape reel of fig6 is commonly shared feature in both fig6 and fig9. Also, it is noted that a fish tape assembly is recited as an intended use, therefore, it is only required for the device to be capable of performing the recited intended use) thereof for extracting a tape 631 (fig6) located within the case of the fish tape assembly (fig6), the device comprising: 
a left plate 610 (para[0049]); 
a right plate 910 (para[0049]), the left and right plates 610,910 attachable to each other with the case (para[0049]) placed there between on opposite sides of the case (para[0049], “the two attachment plates 610 and 910 are attached to the sides of a fish tape reel”), at least one of the left and right plates 610,910 comprising a member 620 (para[0049]; As set above under 35 U.S.C. 112(f), a member is interpreted to be a hex member or equivalents thereof to engage automatic power means or crank. In this case, the member 620 of Ryals is a “central bit” to engage “a drill”, an automatic power means. Therefore, the member 620 of Ryals is an equivalent of “a hex member”) fixed thereto configured to be coupled to a power means (para[0049], “a drill”); 
a plurality of tracks (para[0049], “a plurality of holes”) attached to at least one of the left and right plates 610,910 (para[0049]); and
a plurality of centering slides (para[0049], “screws”), the plurality of tracks slidingly adjustable (along the “screws”, the plurality of centering slides) relative to the plurality of 
Regarding claim 11, Ryals discloses the device of claim 9, wherein the left and right plates 610,910 fix the device to the case of the fish tape assembly (para[0049]).
Regarding claim 12, Ryals discloses the device of claim 9, wherein rotating the device with the member 620 causes the case of the fish tape assembly to rotate relative to the handle of the fish tape assembly (para[0049], abstract).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ryals (US 2016/0096705 A1).
Regarding claim 3, Ryals (‘705) teaches the device of claim 1, each of the centering slides (“the screws”) slides adjustable on one of the tracks (the screws go through the tracks slidably). However, Fig9 of Ryals does not explicitly disclose that the plurality of tracks (fig9) 
Regarding claim 4¸ Ryals teaches the device of claim 3, the tracks and the centering slides spaced from each other at an about 90 degrees angle (fig3).
Regarding claim 10, Ryals (‘705) teaches the device of claim 1, each of the centering slides (“the screws”) slides adjustable on one of the tracks (the screws go through the tracks slidably). However, Fig9 of Ryals does not explicitly disclose that the plurality of tracks (fig9) and the plurality of centering slides (“the screws” that slidably go within the tracks) are spaced from each other at about 90 degrees angle. It is noted that Fig9 of Ryals discloses that the tracks and the centering slides are spaced from each other at about 120 degrees angle. As seen in fig3, an alternate embodiment of Ryals teaches a use of four tracks 320 (fig3, para[0029]) and four centering slides 18 (para[0030]) wherein the tracks and the centering slides are spaced from each other at about 90 degrees angle. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify fig 9 of Ryals to use four tracks and four centering slides, as taught by an alternate embodiment of Ryals, fig3, for the purpose of using desired numbers of tracks and centering slides (i.e. using four instead of three).

Claims 7 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ryals (US 2016/0096705 A1) in view of Mayhall (US 8,496,229 B1).
Regarding claim 7, Ryals (‘705) teaches the device of claim 1, however, does not explicitly disclose a use of a motor. Mayhall (‘229) teaches a use of a motor 33 (col.5 line15) to rotate a device 22,23 (col.5 lines14-16) relative to a handle 26 (fig3) of a fish tape assembly 21 (fig3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ryals to use a motor, as taught by Mayhall, for the purpose of automatically rotate a device.
Regarding claim 13, Ryals (‘705) teaches the device of claim 9, however, does not explicitly disclose a use of a motor. Mayhall (‘229) teaches a use of a motor 33 (col.5 line15) to rotate a device 22,23 (col.5 lines14-16) relative to a handle 26 (fig3) of a fish tape assembly 21 (fig3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ryals to use a motor, as taught by Mayhall, for the purpose of automatically rotate a device.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yates (US 6,513,791 B1) teaches a similar device for automating operation of a fish tape assembly, however, does not teach a use of two plates and further limitations of plates.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Seahee Hong whose telephone number is (571)270-5778.  The examiner can normally be reached on M-Th 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO AVILES-BOSQUES can be reached on (571) 270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAHEE HONG/Examiner, Art Unit 3723